Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to newly added claim 23, applicants failed in their response of 23 February 2021 to show where support for this newly added claim was found in the original specification.  The examiner found support for claim 23 in [00050] of applicants’ specification. 
The limiting of claims 1 and 3-8 to materials required to have present the solvent as set forth removed all rejections with respect to prior art of record. Applicants’ amendments removed all other objections and rejections of record in the Final Office action.   All claims 1, 3-10, 12-20 and 22-23 are allowed in view of applicant’s amendments as addressed in the Examiner Interview Summary Record of 17 February 2021 and in view of newly added claim 23 being dependent upon claims already examined.   
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   With respect to the Information Disclosure statement filed 09 February 2021, the examiner  adds to the record that US 2015/0234272 is as found on the abstract attached to JP 2015157807 A listed as Also published as US2015234727 was already of record and cited by . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm EST Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


CYNTHIA . HAMILTON
Examiner
Art Unit 1737


/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/25/2021